                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THUY VAN VO,                                  )
                                              )
                       Plaintiff,             )       Civil Action No. 19-346
                                              )
               v.                             )       Judge Cathy Bissoon
                                              )       Magistrate Judge Maureen P. Kelly
JON LOGAN,                                    )
                                              )
                       Defendant.             )


                                    MEMORANDUM ORDER

       This case has been referred to Magistrate Judge Maureen P. Kelly for pretrial proceedings

in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local Rule of

Civil Procedure 72.

       On November 1, 2019, the Magistrate Judge issued a Report (Doc. 31) recommending

that Defendant’s Motion to Dismiss (Doc. 17) be granted. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Plaintiff filed Objections. (Doc. 32.)

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

       Defendant’s Motion to Dismiss (Doc. 17) is GRANTED, the Magistrate Judge’s R&R

(Doc. 31) hereby is adopted as the Opinion of the District Court, and the Complaint (Doc. 22) is

DISMISSED WITH PREJUDICE. 1




1
  The Court specifically finds, as Defendant urges, that Plaintiff has not put forth any allegations
that could plausibly support a claim for a violation of the Stored Communications Act, and
particularly not a violation by this Defendant. Thus, dismissal of this suit is with prejudice.
Heine v. Bureau Chief Division of Fire and Safety, 765 F. App’x 816, 821–22 (3d Cir. 2019)
       IT IS SO ORDERED.


January 24, 2020                                    s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via First-Class U.S. Mail):

Thuy Van Vo
#KJ-8911
SCI Greene
169 Progress Drive
Waynesburg, PA 15370


cc (via ECF email notification):

All Counsel of Record




(Affirming dismissal with prejudice where there was “no reason to believe that [ ] claims could
be salvaged by amendment.”).
                                                2
